Exhibit 10.2

LEASE SUMMARY

Landlord:

 

   Name:    SS MCEWEN, LLC    Address:    c/o Southstar, LLC       501 Corporate
Centre Drive       Suite 305       Franklin, TN 37067

Tenant:

 

   Name:    FRANKLIN FINANCIAL NETWORK INC.    Address:    722 Columbia Avenue
      Franklin, TN 37064       Attn: Facilities Management

Project:

Carothers Crossing East Shopping Center, Franklin, Tennessee, as shown on
Exhibit A, attached.

Premises and Approximate Square Footage:

Approximately 3,600 square feet, being Space Nos. 1, 2 and 3, located in the
Project as shown on the plan attached hereto as Exhibit A, together with a drive
thru window, with canopy, median, curbs, two concrete drive aisles, vacuum tubes
and other improvements and equipment that serve such drive thru window as shown
on Exhibit A (collectively, the “Drive Thru Window Improvements”).

Term of Lease:

One hundred twenty (120) months, commencing on the Commencement Date and
continuing until the last day of the one hundred twentieth (120th) calendar
month after the Commencement Date.

Commencement Date:

The earlier to occur of (i) the date that is one hundred twenty (120) days after
Landlord delivers possession of the Premises to Tenant in a condition that
Tenant can commence Tenant’s Work or (ii) the date Tenant opens for business on
the Premises.



--------------------------------------------------------------------------------

Minimum Annual Rent:

Minimum Annual Rent shall be payable in monthly installments as set forth in
Section 4 of the Lease, in the following amounts:

 

Months

   Minimum Annual Rent      Minimum Monthly
Installment  

1-12

   $ 151,200.00      $ 12,600.00  

13-24

   $ 154,224.00      $ 12,852.00  

25-36

   $ 157,308.48      $ 13,109.04  

37-48

   $ 160,454.65      $ 13,371.22  

49-60

   $ 163,663.74      $ 13,638.65  

61-72

   $ 166,937.02      $ 13,911.42  

73-84

   $ 170,275.76      $ 14,189.65  

85-96

   $ 173,681.27      $ 14,473.44  

97-108

   $ 177,154.90      $ 14,762.91  

109-120

   $ 180,698.00      $ 15,058.17  

The foregoing represents an initial rent of $42.00 per rentable square foot
commencing on the Commencement Date with an annual increase of two percent
(2%) commencing in the 13th month after the Commencement Date and every 12
months thereafter.

Other Sums Payable:

Proportionate share of Taxes, Insurance and Common Area Charges (as such terms
are defined in this Lease). The initial estimated annual payment for Taxes,
Insurance, and Common Area Charges is $7.50 per square foot of the Premises per
year, payable in equal monthly installments beginning on the Commencement Date.

Tenant shall pay the cost of all utilities serving the Premises in accordance
with Section 13.

Tenant Tradename:

Franklin Synergy Bank

Permitted Use:

Operation of a bank branch

Security Deposit: None



--------------------------------------------------------------------------------

INDEX OF LEASE ARTICLES

 

 

         Page  

1.

  PREMISES      1  

2.

  TERM      1  

3.

  PLANS AND SPECIFICATIONS      1  

4.

  MINIMUM ANNUAL RENT      3  

5.

  REAL ESTATE TAXES, INSURANCE, AND COMMON AREA CHARGES      4  

6.

  USE      6  

7.

  OPERATION OF BUSINESS      6  

8.

  RADIUS      6  

9.

  COMPLIANCE WITH LAW AND INSURANCE REQUIREMENTS      7  

10.

  ALTERATIONS AND ADDITIONS      7  

11.

  REPAIRS      7  

12.

  UTILITIES      8  

13.

  LIENS      8  

14.

  ASSIGNMENT AND SUBLETTING      9  

15.

  INDEMNITY      9  

16.

  INSURANCE      10  

17.

  PROPERTY TAXES      12  

18.

  RULES AND REGULATIONS      12  

19.

  PARKING      12  

20.

  ENTRY BY LANDLORD      12  

21.

  CASUALTY      13  

22.

  EMINENT DOMAIN      14  

23.

  EVENTS OF DEFAULT      14  

24.

  REMEDIES IN DEFAULT      15  

25.

  DAMAGES UPON TERMINATION      17  

26.

  SECURITY DEPOSIT      18  

27.

  ESTOPPEL CERTIFICATE      18  

28.

  AUTHORITY OF PARTIES      19  

29.

  LANDLORD’S LIABILITY      19  

30.

  HAZARDOUS MATERIALS      20  

31.

  EXTERIOR SIGNS      20  

32.

  GENERAL PROVISIONS      20  

 

- i -



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (the “Lease”) is made and entered into as of the 25th day
of July, 2017 (the “Effective Date”) between SS MCEWEN, LLC, a Tennessee limited
liability company, (“Landlord”) and FRANKLIN FINANCIAL NETWORK INC., a Tennessee
corporation (“Tenant”).

1. Premises.

 

  a. Landlord leases to Tenant, and Tenant leases from Landlord those certain
Premises as described on the Lease Summary.

 

  b. The “Project,” as used herein, shall mean the shopping center described on
the Lease Summary. Exhibit A sets forth the general layout of the Project, but
Landlord reserves the right to construct the Project in one or more phases, to
enlarge or to decrease the size of the Project, to subdivide the Project, and to
construct other buildings or improvements or to relocate or add any buildings,
improvements, parking areas and other common areas in the Project, provided that
the size and relative location of the Premises shall not be materially altered.

 

  c. Landlord reserves the use of the roof, exterior walls (excluding store
fronts) and the area above and below the Premises, together with the right to
install, maintain, use, repair and replace pipes, ducts, conduits, wires and
structural elements running through the Premises that serve other parts of the
Project.

2. Term. The term of this Lease shall be as set forth in the Lease Summary

3. Plans and Specifications.

 

  a. Landlord is to perform certain work on the Project and the Premises as set
forth in Exhibit C, attached (the “Landlord’s Work”) and Landlord shall deliver
possession of the Premises to Tenant when the Premises are in suitable condition
for the commencement of construction of certain improvements as set forth in
Exhibit D, attached (the “Tenant’s Work”) to be constructed in accordance with
the Tenant Plans (as defined below). Landlord’s obligation with respect to
construction on the Premises shall be limited to Landlord’s Work. Landlord shall
endeavor to notify Tenant in writing not less than fifteen (15) days in advance
of the date (the “Delivery Date”) that Tenant can commence Tenant’s Work; and
Tenant shall commence such work within a reasonable period of time after receipt
of such notice (although Landlord may not have completed Landlord’s Work on such
date and may be in the Premises concurrently with Tenant, provided that
Landlord’s presence does not materially interfere with Tenant’s ability to
commence, continue or complete Tenant’s Work) (the “Delivery Date”). Except for
incomplete work then in progress as of the date Tenant accepts delivery of the
Premises for the purpose of commencing Tenant’s Work, Tenant shall be deemed to
have accepted the Premises in the condition delivered by Landlord unless the
Tenant delivers to Landlord a punchlist specifying any defects within ten
(10) days of delivery.



--------------------------------------------------------------------------------

  b. Landlord projects that the Delivery Date will occur on or about May 1,
2018, but Landlord shall have no liability to Tenant hereunder if the Delivery
Date fails to occur by that date due to contractor delays, strike or other labor
troubles, governmental restrictions, failure or shortage of utility service,
national or local emergency, accident, flood, fire or other casualty, adverse
weather condition, other act of God, inability to obtain a building permit or a
certificate of occupancy, or any other cause beyond Landlord’s reasonable
control.

 

  c. Within forty-five (45) days after the Effective Date, Tenant shall deliver
to Landlord plans and specifications for the work that Tenant desires to perform
to prepare the Premises for occupancy by Tenant (the “Tenant Plans”). The Tenant
Plans shall comply with all of Landlord’s design criteria as established by
Landlord for the Project from time to time and shall be consistent with
Landlord’s Work. The Tenant Plans shall be reviewed by Landlord within ten
(10) days of receipt. Landlord shall inform Tenant of any modifications it
requires to the Tenant Plans within such ten (10) day period. Tenant shall
thereafter have ten (10) days to revise the Tenant Plans and submit the same for
Landlord’s final approval. After Landlord’s final approval of the Tenant Plans,
any modification shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld.

 

  d. Tenant shall submit the Tenant Plans to the City of Franklin for approval
not later than three (3) business days after the Landlord approves the Tenant
Plans, and Tenant shall provide to Landlord evidence of such submission not
later than three (3) business days after the Tenant Plans are submitted to the
City of Franklin. Further, Tenant shall keep Landlord informed about the status
of its submission and the estimated timing for issuance of a building permit.
Tenant shall obtain a building permit and commence construction of Tenant’s Work
not later than five (5) business days after the Tenant Plans are approved by the
City of Franklin.

 

  e. Tenant shall complete Tenant’s Work in a good and workmanlike manner and in
accordance with applicable legal requirements and the Tenant Plans as approved
by Landlord. Tenant shall install all store and trade fixtures and equipment
therein not later than the Commencement Date. Except for Tenant’s obligation to
pay Minimum Annual Rent, Common Area Charges, Insurance and Taxes, which shall
not commence until the Commencement Date, Tenant shall comply with all of the
other terms and conditions of this Lease beginning on the Delivery Date,
including the obligation to pay for utilities to the Premises. Tenant hereby
releases Landlord and its contractors from any claim whatsoever for damages
against Landlord or its contractors for any delay in the date on which the
Premises shall be ready for delivery to Tenant or the date on which the
Landlord’s Work is complete.

 

- 2 -



--------------------------------------------------------------------------------

  f. Tenant shall hire a licensed general contractor, approved in writing by
Landlord, to perform the Tenant’s Work not to be unreasonably withheld. Tenant
shall place Landlord and Landlord’s general contractor as additional insureds on
its Builder’s Risk and Liability Insurance Policies that cover the Tenant’s
entire construction cost. Evidence of insurance shall be provided to Landlord
prior to any construction commencement within or at the Premises.

 

  g. So long as Tenant is not then in default under the Lease, Landlord will
reimburse Tenant up to One Hundred Twenty-Six Thousand and No/100 Dollars
($126,000.00) towards the cost of designing and completing the Tenant’s Work,
including the Drive Through Window Improvements (the “Allowance”) following the
occurrence of the last to occur of the following: (1) Tenant’s opening for
business, (2) Tenant’s payment of the first full calendar month’s rent,
(3) Tenant providing Landlord with proof of full lien releases from all
contractors and materialmen performing work on or delivering supplies to the
Premises on behalf of Tenant, (4) Tenant’s providing invoices confirming that
Tenant has expended not less than the amount of the Allowance for hard costs of
completing the Tenant’s Work, and (5) Tenant’s delivery of a final Certificate
of Occupancy for the Premises. Any unused Allowance shall be forfeited if not
drawn upon by the date that is ninety (90) days after Tenant opens for business
in the Premises.

4. Minimum Annual Rent.

 

  a. The Minimum Annual Rent for the Premises shall be as set forth in the Lease
Summary, and shall be payable in advance to Landlord, in equal monthly
installments commencing on the Commencement Date and thereafter on the
first (1st) day of each successive month.

 

  b. In the event the Commencement Date is on a day other than the first day of
the month, the first rental payment shall be prorated for the period between the
Commencement Date and the first day of the month following the Commencement
Date. Rent for any period during the term hereof that is less than one (1) month
shall be a prorated portion of the monthly installment of Rent set forth herein.

 

  c. As used herein, the term “rent” or “Rent” shall mean all sums payable by
Tenant to Landlord under this Lease.

 

  d.

All payments of Rent shall be made by Tenant without notice or demand at the
office of Landlord or at such other place as Landlord may from time to time
designate in writing, and without set-off, counterclaim, deduction or abatement
except as otherwise expressly provided herein. Any payments of Rent not received
by Landlord within five (5) days from the date when due shall be deemed
delinquent and Tenant shall pay to Landlord on demand a late charge equal to
five percent (5%) of the amount of such Rent. Tenant acknowledges that

 

- 3 -



--------------------------------------------------------------------------------

  such late charge is not a penalty, but is to compensate Landlord for the
additional administrative expenses and other expenses incurred by Landlord in
handling delinquent payments (which expenses are not readily ascertainable), and
is in addition to, not in lieu of, interest on late payments as provided herein
and any other remedies that Landlord may have by virtue of Tenant’s failure to
make payments when due. Interest on any payment of Rent not received by Landlord
on or before the date when due shall accrue from the date when due to and
including the date such payment is received by Landlord at the average prime
rate of interest published by the Federal Reserve from time to time, plus four
percent (4%), but in no event in excess of the maximum interest rate permitted
under applicable law from time to time (the “Default Rate”).

5. Real Estate Taxes, Insurance, and Common Area Charges.

 

  a. Tenant’s Proportionate Share. Tenant’s “Proportionate Share,” as used
herein, shall be determined by multiplying the total amount of the expenses in
question by a fraction, the numerator of which shall be the total square footage
in the Premises as set forth in the Lease Summary and the denominator of which
shall be the amount of leasable square footage in the Project.

 

  b. Tenant’s Share of Taxes. Tenant shall pay to Landlord Tenant’s
Proportionate Share of all Taxes applicable to the Project. The term “Taxes”
shall mean all taxes and assessments (special or otherwise), impact fees, and
sewage charges levied or assessed against the use and/or occupancy of the
Project, including any personalty used in connection therewith, imposed by
federal, state or local authority or any other taxing authority having
jurisdiction over the Project, and shall also include all costs and expenses,
including reasonable attorney’s fees, incurred by Landlord during negotiations
for or contests of the amount of Taxes. In the event a refund of Taxes is
obtained, such refund will be credited against the Taxes. Taxes shall not
include income, franchise, excise, estate or inheritance taxes personal in
nature to Landlord.

 

  c. Tenant’s Share of Insurance Premiums. Tenant shall pay to Landlord Tenant’s
Proportionate Share of premiums charged for insurance carried by Landlord with
respect to the Project (the “Insurance”).

 

  d.

Common Area Charges. Tenant shall pay to Landlord Tenant’s Proportionate Share
of the Operating Costs for the Project (the “Common Area Charges”). “Common
Areas” shall include but not be limited to all areas, space, facilities, parking
lots, equipment, signs, and special services from time to time made available by
Landlord for the common and joint use and benefit of Landlord, Tenant, other
tenants and occupants of the Project, and their respective employees, agents,
subtenants, concessionaires, licensees, customers and invitees. Landlord shall
operate, manage, equip, light, and maintain the Common Areas in such a manner as
Landlord may from time to time determine. Landlord, in its

 

- 4 -



--------------------------------------------------------------------------------

  sole discretion, may elect to employ security for the Common Areas; provided
however, Landlord shall be under no obligation to do so, and Landlord’s election
to employ security shall not be deemed an undertaking by Landlord to ensure the
safety of the tenants or any of their agents, employees, contractors, customers
or invitees or the property of any such parties. Tenant is hereby given a
license (in common with all others to whom Landlord has or may hereafter grant
rights) to use, during this Lease, the Common Areas of the Project, subject to
reasonable rules and regulations established by Landlord. “Operating Costs”
shall mean the total cost and expense incurred in owning, operating,
maintaining, repairing and replacing the Common Areas, including, without
limitation: the cost of police and fire protection equipment and services, if
provided; gardening and landscaping; repairs and painting; decorating and
redecorating the Common Areas; striping, sweeping and lighting (including the
cost of electricity and maintenance and replacement of fixtures and bulbs);
regulating traffic; rubbish, garbage and other refuse removal; ice and snow
removal; machinery, equipment and supplies used in the operation, maintenance
and repair of the Common Areas and facilities; depreciation of machinery and
equipment used in the operation and maintenance of the Common Areas; replacement
of paving, curbs and walkways; utility, drainage and water systems, impact fees
and charges; and the cost to Landlord of personnel to implement and perform the
operation, maintenance and repairs of the Common Areas as provided above
(including worker’s compensation insurance, salaries and other benefits covering
such personnel); owner’s association fees; management fees for the management of
the Project; and administrative cost not to exceed ten percent (10%) of the
total of such costs.

 

  e. Payment. In addition to the Minimum Annual Rent and all other payments due
under this Lease, Tenant shall pay Tenant’s Proportionate Share of Taxes,
Insurance, and Common Area Charges (the “Tenant’s Cost Allocation”) for each
year, payable in advance in monthly installments based on Landlord’s estimates
(the “Estimated Payment”), commencing on the Commencement Date. The estimated
annual Tenant’s Cost Allocation shall initially be Twenty-Seven Thousand and
00/100 Dollars ($27,000.00) (i.e. $7.50 per square foot of the Premises). Within
a reasonable period after the end of each calendar year, Landlord shall deliver
to Tenant a statement (the “Statement”) setting forth Tenant’s Cost Allocation
for such year. If Tenant’s Cost Allocation for such year exceeds the total of
the Estimated Payment made by Tenant for each year, Tenant shall pay Landlord
the amount of the deficiency within thirty (30) days of the receipt of the
Statement. If the Estimated Payment made by Tenant exceeds Tenant’s Cost
Allocation for such year, then Landlord shall credit against Tenant’s next
ensuing Estimated Payment(s) an amount equal to the difference until the credit
is exhausted. If a credit is due from Landlord after the expiration or
termination of the Lease, Landlord shall pay Tenant the amount of the credit or
refunded to Tenant if the excess collection is attributable to the last year of
the term of this Lease unless renewed. The obligations of Tenant and Landlord to
make payments required under this Section shall survive the expiration or
termination of this Lease.

 

- 5 -



--------------------------------------------------------------------------------

6. Use. Tenant shall use the Premises for the purpose and under the tradename
set forth in the Lease Summary, and shall not use or permit the Premises to be
used for any other purpose without the prior written consent of Landlord, which
may be withheld in Landlord’s sole discretion. Tenant shall not cause or permit
the use, generation, storage or disposal in or about the Premises or the Project
of any substances, materials or wastes subject to regulation under any federal
or state or local laws from time to time in effect concerning hazardous, toxic
or radioactive materials unless Tenant shall have received Landlord’s prior
written consent, which Landlord may withhold or at any time revoke in its sole
discretion. Tenant shall comply with all state and local laws in effect from
time to time prohibiting discrimination or segregation by reason of race, color,
creed, age, religion, sex or national origin. No auction, liquidation, going out
of business, fire or bankruptcy sales may be conducted or advertised by sign or
otherwise in the Premises. Tenant’s sales practices shall be in accord with
standards and practices generally acceptable in comparable first-class retail
projects. Tenant shall not offer any goods or services that Landlord determines,
in its sole discretion, to be inconsistent with the image of projects of a
similar nature, nor shall Tenant display or sell any goods containing portrayals
that Landlord determines, in its sole discretion, to be lewd, graphically
violent or pornographic. Tenant agrees that it will conduct its business in good
faith, and will not do any act tending to injure the reputation of the Project
as determined by Landlord. Tenant shall not sell or display any paraphernalia
used in the preparation or consumption of controlled substances. In the event
Landlord has approved Tenant’s remaining open for business after normal Project
hours, then such approval shall be conditioned upon Tenant’s paying for all
additional costs incurred by Landlord as a result thereof. Tenant shall not do
or permit anything to be done in or about the Premises that will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Project or injure or annoy them, or use or allow the Premises to be used for any
improper, immoral, disreputable or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance or waste in, on or about the Premises.
Tenant shall not use or permit the use of any portion of the Premises as
sleeping quarters, lodging rooms, or for any unlawful purposes. Tenant shall not
erect any aerial on the roof or exterior walls of any building within the
Project. Landlord shall have the option to provide pest extermination services
throughout the Project, in which event Tenant shall pay to Landlord Tenant’s
Proportionate Share of the cost of such service.

7. Operation of Business. Tenant shall open for business not later than six
(6) months after the Delivery Date and shall remain open for business and
operate continuously, during customary banking hours, in all of the Premises for
the entire term of this Lease, and shall conduct its business at all times in a
first class and reputable manner, maintaining at all times a full staff of
employees. Failure by Tenant so to be open for business and to operate shall
entitle Landlord, in addition to other remedies provided in this Lease, to
mandatory injunctive relief.

8. Radius. [INTENTIONALLY OMITTED].

 

- 6 -



--------------------------------------------------------------------------------

9. Compliance with Law and Insurance Requirements. Tenant shall not use the
Premises or permit anything to be done in or about the Premises that will in any
way conflict with any law, statute, ordinance or governmental rule or regulation
now in force or that may hereafter be enacted or promulgated. Tenant shall, at
its sole cost and expense, promptly comply with all laws, statutes, ordinances
and governmental rules, regulations or requirements now in force or that may
hereafter be in force, and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted relating to or
affecting the condition, use or occupancy of the Premises whether substantial or
insubstantial, foreseen or unforeseen, or shall involve structural changes or
improvements to the Premises. Tenant shall not do or permit anything to be done
in or about the Premises or bring or keep anything on the Premises that will in
any way increase the existing rate of or affect any fire or other insurance upon
the Project or any of its contents, or cause cancellation of any insurance
policy covering the Project or any part thereof or any of its contents. Tenant
shall pay for any increase in insurance premiums on insurance carried by
Landlord resulting from Tenant’s use or occupancy of the Premises or the Project
within ten (10) days after notice from Landlord.

10. Alterations and Additions. Tenant shall not make or allow to be made any
alterations, additions, or improvements to the Premises or any part thereof
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, except for any exterior alterations, structural
alterations or roof penetrations each of which shall require Landlord’s consent
which may be granted or withheld in Landlord’s sole and absolute discretion. Any
alterations, additions or improvements to the Premises, excepting movable
furniture and trade fixtures, shall, on the expiration of this Lease, at
Landlord’s option become a part of the realty and belong to the Landlord or
shall be removed by Tenant. All such alterations and additions shall be made by
Tenant at Tenant’s sole cost and expense, and any contractor or person selected
by Tenant to make the same must first be approved in writing by the Landlord.
Landlord’s roofing contractor must perform any roof penetrations, so as not to
impair the roof warranty. If Tenant violates the provisions of this Section
relating to roof penetrations or performs any other work that impairs the roof
warranty, in addition to any other damages to which Landlord may be entitled,
Tenant shall indemnify Landlord and shall pay for all repairs to the roof that
would have been covered by Landlord’s roof warranty, and this indemnity shall
survive the expiration or earlier termination of this Lease.

11. Repairs.

 

  a.

Tenant shall, at Tenant’s sole cost and expense, keep the Premises and every
part thereof, including all of the Drive Thru Window Improvements and plumbing
and heating and cooling equipment, in good condition and repair. Tenant shall
keep a maintenance contract on the HVAC system to include at least monthly
filter changes and inspections; and to perform preventative maintenance per
manufacturer recommendations. Tenant shall retain and if asked provide copies of
inspection reports to Landlord. Except as specifically provided in this Lease,
Landlord shall have no obligation whatsoever to alter, remodel, improve, repair,
decorate or paint the Premises or any part thereof and the parties hereto affirm
that Landlord has made no representations to Tenant respecting the condition of

 

- 7 -



--------------------------------------------------------------------------------

  the Premises except as specifically provided herein. In the event Tenant shall
fail to maintain or repair the Premises as required herein, Landlord shall have
the right to enter the Premises and perform such maintenance or repair at
Tenant’s expense. Tenant shall pay Landlord on demand all costs incurred by
Landlord in performing such work, plus an administrative fee of ten
percent (10%).

 

  b. Notwithstanding the provisions of subsection (a) above, Landlord shall
repair and maintain the roof, foundation and structural portions of the Premises
excluding the Drive Thru Window Improvements, unless such maintenance or repairs
are caused in part or in whole by the act, neglect, fault or omission of any
duty by the Tenant, its agents, servants, employees or invitees, in which case
Tenant shall pay to Landlord the cost of such maintenance and repairs. Landlord
shall not be liable for any failure to make any such repairs or to perform any
maintenance required of Landlord hereunder unless such failure shall persist for
any unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

12. Utilities. Tenant shall, at Tenant’s sole cost and expense, pay all costs
associated with setting utility meters and utility deposits unless specified as
part of the Landlord’s Work. Tenant shall pay the cost of all utilities serving
the Premises. No disruption or cessation of utility service to the Premises
shall render Landlord liable for damages to either person or property, be
construed as an eviction of Tenant, work an abatement of rent, or relieve Tenant
from fulfillment of any covenant or agreement hereof. Tenant shall pay prior to
delinquency all separately metered charges for electricity or any other utility
consumed in the Premises by Tenant. Landlord may elect to furnish one or more
other utility services to Tenant, and, in such event, Tenant shall purchase such
services from Landlord and shall pay, as Additional Rent, the charges for such
services provided by Landlord. Landlord may at any time discontinue furnishing
any service without obligation, other than to connect the Premises to the
appropriate public utility.

13. Liens. Landlord’s interest in the Premises shall not be subject to liens for
improvements made by Tenant, and Tenant shall have no power or authority to
create any lien or permit any lien to attach to the Premises or the present
estate, reversion or other interest of Landlord in the Premises, the Project, or
other improvements thereon as a result of improvements made by Tenant or by
reason of any other work done on Tenant’s behalf or any other act or omission of
Tenant. All materialmen, contractors, artists, mechanics and laborers and other
persons contracting with Tenant with respect to the Premises or any part
thereof, are hereby charged with notice that such liens are expressly prohibited
and that they must look solely to Tenant to secure payment for any work done or
material furnished for improvements made at the request of Tenant. Tenant agrees
to provide notice to such effect to any such persons doing work or supplying
materials to the Premises. Tenant shall indemnify Landlord against any loss or
expenses incurred as a result of the assertion of any such lien, and Tenant
covenants and agrees to remove such lien or transfer such lien to a bond or such
other security, as may be permitted by applicable law, within ten (10) days of
its assertion. In the event Tenant fails to have such lien removed as required
hereunder, Landlord shall have the right to pay such lien and Tenant shall
reimburse Landlord for such sum, plus an administrative fee of ten percent (10%)
upon demand.

 

- 8 -



--------------------------------------------------------------------------------

14. Assignment and Subletting. Tenant shall not, either voluntarily or by
operation of law, mortgage, pledge, hypothecate or encumber this Lease, or any
interest therein, or sublet the Premises nor assign this Lease or any part
thereof, or any right or privilege appurtenant thereto, or suffer any other
person to occupy or use the Premises, or any portion thereof (collectively, a
“Transfer”), without Landlord’s prior written consent, which consent shall not
be unreasonably withheld. A consent to one Transfer by another entity shall not
be deemed to be a consent to any subsequent Transfer. Notwithstanding any such
assignment or subletting, Tenant shall remain fully liable hereunder. Landlord
may consent to Transfers or amendments or modifications to the Lease with
assignees of Tenant without notifying Tenant, or any successor Tenant, and
without obtaining its or their consent thereto, and any such actions shall not
relieve Tenant of primary liability under this Lease. Any Transfer without the
consent of Landlord as required hereunder shall be void. If Landlord consents or
is deemed to have consented to allow the proposed Transfer, Tenant shall submit
to Landlord a copy of the executed Transfer document, which must provide for the
assumption of all of Tenant’s obligations under this Lease. At any time,
Landlord may require that any rent or other sums paid by any sublessee be paid
directly to Landlord. With regard to the foregoing, it shall be reasonable under
this Lease and under any applicable Law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply, without limitation
as to other reasonable grounds for withholding consent: (a) the transferee is of
a character or reputation or engaged in a business that is not consistent with
the quality of the Project; (b) the transferee intends to use the Premises for
purposes that are different than the Permitted Use; (c) the transferee intends
to use the Premises for purposes that would result in a reduction of customer
traffic; (d) the transferee is either a governmental agency or instrumentality
thereof; (e) the transfer would likely result in significant increase in the use
of the parking areas or Common Areas by the transferee’s employees or visitors;
(f) the transferee is not consistent with Landlord’s desired tenant mix; (g) the
transferee does not have has at least three (3) years of experience of operating
the same or a similar business; (h) the transferee is not a party of reasonable
financial worth or financial stability in light of the responsibilities involved
under the Lease on the date consent is requested, as determined by Landlord;
(i) the Transfer would cause a violation of another lease or any agreement to
which Landlord is a party, or would give an occupant of the Project a right to
cancel its lease; or (j) either the transferee or an affiliate of the transferee
(i) occupies space in the Project at the time of the request for consent;
(ii) is negotiating with Landlord to lease space in the Project at such time; or
(iii) has negotiated with Landlord during the twelve (12)-month period
immediately preceding Tenant’s notice of its intent to transfer this Lease or
interest in Premises.

15. Indemnity.

 

  a.

Tenant shall indemnify and hold harmless Landlord from and against any and all
claims arising from Tenant’s use of the Premises for the conduct of its business
or from any activity, work or other things done, permitted or suffered by the
Tenant in or about the Project, and shall further indemnify and hold harmless
Landlord against and from any and all claims arising from any breach or default
in the

 

- 9 -



--------------------------------------------------------------------------------

  performance of any obligations on Tenant’s part to be performed under the
terms of this Lease, or arising from any act or negligence of the Tenant, or any
officer, agent, employee, guest, contractor or invitee of Tenant, and from all
and against all costs, attorneys’ fees, expenses, and liability incurred in or
about any such claim or any claim or any action or proceeding brought thereon,
and, in any case, if action or proceeding be brought against Landlord by reason
of any such claim, Tenant upon notice from Landlord shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to Landlord. Tenant, as a
material part of the consideration to Landlord, hereby assumes all risk of
damage to property or injury to persons in, upon or about the Premises, from any
cause other than Landlord’s gross negligence, and Tenant hereby waives all
claims in respect thereof against Landlord.

 

  b. Landlord shall not be liable for any loss or damage to any property by
theft or otherwise, nor for any injury to or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain, unless caused by or due to the gross negligence of Landlord, its
agents, servants or employees. Landlord shall not be liable for any failure or
interruption of utility services to the Premises and the same shall not be
considered a constructive eviction of Tenant, nor shall the same entitle Tenant
to an abatement of rent. Landlord shall not be liable for loss of business by
Tenant. Except as expressly set forth in this Lease, Landlord shall not be
liable for any defects in the Premises. Tenant shall give prompt notice to
Landlord in case of fire or accident in the Premises or in the Project.

 

  16. Insurance.

 

  a. Tenant shall, at its sole cost, maintain the following insurance at all
times during this Lease and at all times thereafter when Tenant is in possession
of the Premises:

 

  i. Commercial general liability insurance with a combined single limit for
personal injury, loss of life and property damage of not less than Three Million
and No/100 Dollars ($3,000,000.00) per occurrence, (with Tenant being permitted
to provide liability coverage in excess of $1,000,000 via an umbrella policy).

 

  ii. Property insurance insuring Tenant’s leasehold improvements, furnishings,
personal property, inventory, fixtures and equipment on an “all risk” basis
written on a “special form” policy, or the equivalent, against loss by reason of
fire, hazard or other casualty, with extended coverage, to the extent of at
least eighty percent (80%) of the value thereof.

 

- 10 -



--------------------------------------------------------------------------------

  iii. Plate glass insurance on all plate glass for the Premises insuring both
Landlord and Tenant against loss or liability arising as a result thereof.

 

  iv. Workman’s compensation insurance as may be required by applicable law.

 

  v. In the event Tenant makes any improvements or alterations to the Premises,
builders risk insurance written on a completed value (non-reporting) basis with
Landlord being named as an additional insured.

 

  b. All insurance required of Tenant hereunder shall be carried with insurance
companies and in form reasonably satisfactory to Landlord. Tenant shall deliver
to Landlord prior to the Commencement Date original policies or certificates of
all of such insurance, which shall provide that Landlord will be given not less
than ten (10) days written notice prior to cancellation or expiration of the
insurance evidenced thereby. Renewals of all of such insurance shall be
delivered to Landlord at least ten (10) days prior to the expiration date of
such insurance.

 

  c. All insurance required of Tenant hereunder shall be on a non-contributory
basis and shall name Landlord, and at Landlord’s option, any mortgage lender on
the Project, as an additional insured or insured mortgagee as the case may be.
The limits of said insurance shall not, however, limit the liability of Tenant
hereunder. Tenant may carry such insurance under a blanket policy; provided,
however, such insurance by Tenant shall have a Landlord’s protective liability
endorsement attached thereto. If Tenant shall fail to procure and maintain such
insurance, Landlord may, but shall not be required to, procure and maintain the
same, and Tenant shall reimburse Landlord for the cost thereof as Additional
Rent, plus an administrative fee of ten percent (10%) upon demand. Landlord may
require periodic increases in the amounts of Tenant’s insurance coverage in
accordance with sound and prudent business practice.

 

  d. Tenant acknowledges and agrees that Landlord will not obtain or carry
insurance on Tenant’s personal property, fixtures, equipment, inventory or
Tenant’s leasehold improvements, and Tenant agrees that Tenant shall be
responsible for obtaining and carrying insurance on the foregoing, at its sole
cost and expense.

 

  e. Anything in this Lease to the contrary notwithstanding, Landlord and Tenant
each hereby waives any and all rights of recovery, claim, action or cause of
action against the other for any loss or damage that may occur to the Premises
or any improvements thereto, the Project or any personal property of Landlord or
Tenant, arising from any cause that (i) would be insured against under the terms
of any property insurance required to be carried hereunder; or (ii) is insured
against under the terms of any property insurance actually carried, regardless
of whether the same is required hereunder. The foregoing waiver shall apply
regardless of the cause or origin of such claim, including but not limited to
the negligence of a party, or such party’s agents, officers, employees or
contractors. The foregoing waiver shall not apply if it would have the effect,
but only to the extent of such effect, of invalidating any insurance coverage of
Landlord or Tenant. The foregoing waiver shall also apply to any deductible, as
if the same were a part of the insurance recovery.

 

- 11 -



--------------------------------------------------------------------------------

17. Property Taxes. Tenant shall pay or cause to be paid before delinquency, any
and all taxes levied or assessed that become payable during the term hereof upon
all Tenant’s leasehold improvements, equipment, furniture, fixtures and personal
property located in the Premises. In the event of any or all of the Tenant’s
leasehold improvements, equipment, furniture, fixtures and personal property
shall be assessed and taxed with the Project, Tenant shall pay to Landlord its
share of such taxes within ten (10) days after delivery to Tenant by Landlord of
a statement in writing setting forth the amount of such taxes applicable to
Tenant’s property.

18. Rules and Regulations. Tenant shall faithfully observe and comply with all
rules and regulations of general applicability that Landlord may from time to
time promulgate for the Project. Landlord reserves the right from time to time
to make all reasonable modifications to such rules. The additions and
modifications to those rules shall be binding upon Tenant upon delivery of a
copy to Tenant. Landlord shall not be responsible to Tenant for the
noncompliance with any rules by another tenant or occupant, but Landlord will
use reasonable efforts to uniformly enforce all rules and regulations in a
nondiscriminatory manner.

19. Parking. Tenant shall use its best efforts to cause its employees to park in
the parking spaces designated as “employee parking” on the site plan attached
hereto as Exhibit B and incorporated herein by this reference. Tenant shall
supply Landlord with lists of the license plate numbers of the cars of Tenant’s
employees within five (5) days’ of request. Tenant hereby acknowledges that
Landlord may tow away or cause to be towed away from the Project any employee
vehicles not parking in the area designated for employee parking, and to attach
violation stickers or notices to such cars.

20. Entry by Landlord. Landlord reserves and shall at any and all times have the
right to enter the Premises, upon reasonable notice to Tenant, except in those
circumstances or emergencies when the giving of such notice is not practicable,
and inspect the same, to show the Premises to prospective purchasers or tenants,
to post notices of non-responsibility, and to alter, improve or repair the
Premises and any portion of the Project that Landlord may deem necessary or
desirable, without abatement of rent, and may for that purpose erect scaffolding
and other necessary structures where required by the character of the work to be
performed, always providing that the entrance to the Premises shall not be
blocked thereby, and further providing that the business of the Tenant shall not
be interfered with unreasonably. During the six (6) months prior to the
expiration of the Lease term, Landlord may exhibit the Premises to prospective
tenants or purchasers, and place upon the Premises the usual notices “For Lease”
or “For Sale,” which notices Tenant shall permit to remain thereon without
molestation. Tenant hereby waives any claim for damages or for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of aforesaid purposes, Landlord shall at all times have and retain a

 

- 12 -



--------------------------------------------------------------------------------

key to all doors in, upon and about the Premises, excluding Tenant’s vaults,
safes and files, and Landlord shall have the right to use any and all means that
Landlord may deem proper to gain access to the Premises in an emergency, without
liability to Tenant except for any failure to exercise due care for Tenant’s
property. Landlord’s entry on the Premises shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or a constructive eviction of Tenant from the Premises or any
portion thereof.

21. Casualty.

 

  a. Subject to the other provisions of this Section, in the event the Premises
or the Project are damaged, this Lease shall remain in full force and effect. If
Landlord does not terminate this Lease, then Landlord shall forthwith repair the
Premises to a state ready for restoration by Tenant of Tenant’s improvements.

 

  b. Notwithstanding the foregoing, Landlord shall not have any obligation
whatsoever to repair, reconstruct or restore the Premises, and Landlord may
terminate this Lease by written notice to Tenant, when (i) the damage resulting
from any casualty covered under this Section occurs during the last two (2)
years of the term of this Lease, (ii) the Premises are damaged to the extent of
thirty percent (30%) or more thereof, (iii) thirty percent (30%) or more of the
Project is damaged, (iv) the insurance available to Landlord is not sufficient
to cover the cost of such repair, reconstruction or restoration; or (v) the
holder of any deed of trust or mortgage encumbering the Project does not permit
use of such insurance proceeds for reconstruction.

 

  c. The provisions of this Section with respect to repair by Landlord shall be
limited to such repair as is necessary to place the Premises in the condition
specified for Landlord’s Work herein and when placed in such condition the
Premises shall be deemed restored and rendered tenantable upon Tenant’s
completion of restoration of its leasehold improvements. Promptly following
Landlord’s restoration work Tenant, at Tenant’s expense, shall perform the work
required to place the Premises in the condition specified for Tenant’s Work
herein, and Tenant shall also repair or replace its stock in trade, fixtures,
personal property, furniture, furnishings, floor coverings and equipment, and if
Tenant has closed, Tenant shall promptly reopen for business.

 

  d. Landlord shall not be required to repair any injury or damage by fire or
other cause, or to make any repairs or replacement of any improvements, or any
other property installed in or located on the Premises by Tenant.

 

  e. Tenant shall be entitled to an abatement in Minimum Annual Rent in
proportion to the portion of the Premises that is rendered untenantable by such
damage; provided, however, if the damage is due to the acts or omissions of
Tenant or its employees, and the same is not covered by any rent loss insurance
carried by Landlord, there shall be no abatement of rent. Such abatement shall
commence as of the date of such damage and shall terminate on the earlier to
occur of thirty (30) days after the date Landlord delivers the Premises to
Tenant for restoration of Tenant’s improvements or the date Tenant re-opens for
business.

 

- 13 -



--------------------------------------------------------------------------------

22. Eminent Domain. If such a portion of the Premises is taken under the power
of eminent domain or appropriation by any public or quasi-public authority, or
Landlord delivers a deed-in-lieu of such a taking (a “Taking”), with the result
that the operation of Tenant’s business is no longer economically feasible,
either party hereto shall have the right, at its option, to terminate this Lease
as of the date of such Taking, upon notice within thirty (30) days following the
date of said taking. If the Taking results in thirty percent (30%) or more of
the Project other than the Premises being taken, or a sufficient portion of the
Project other than the Premises being taken so that it is no longer, in
Landlord’s sole discretion, an economically viable entity, Landlord shall have
the option to terminate this Lease upon notice within thirty (30) days following
the date of such Taking, effective as of the date of such notice. In all events,
Landlord shall be entitled to the entire award that may be paid in connection
with such Taking, and Tenant shall have no claim against Landlord for the value
of the unexpired term of this Lease or any extension or renewal term. Tenant may
make a separate claim against the taking authority for damages to Tenant’s
fixtures and for moving expenses. In the event neither party terminates this
Lease as herein provided, the Minimum Annual Rent and other sums payable
hereunder based on square footage shall be proportionately reduced.

23. Events of Default. This Lease is made upon the condition that Tenant shall
punctually and faithfully perform all of the covenants, conditions and
agreements by it to be performed as in this Lease set forth. The following shall
each be deemed to be an event of default (each of which is sometimes referred to
as an “Event of Default” in this Lease):

 

  a. the failure by the Tenant to pay the Minimum Annual Rent or any other sums
within five (5) days of when due;

 

  b. the failure of Tenant to open its business to the public in the Premises as
required by this Lease, or the failure to remain open and operate as required by
this Lease, or if Tenant vacates or abandons the Premises;

 

  c. the failure of Tenant to observe or perform any of the other covenants,
terms or conditions set forth in this Lease where said failure continues for a
period of thirty (30) days after written notice thereof from Landlord to Tenant
(unless such failure is curable, but cannot reasonably be cured within
thirty (30) days and Tenant shall have commenced to cure said failure within
thirty (30) days and continues diligently to pursue the curing of such failure
until completed);

 

- 14 -



--------------------------------------------------------------------------------

  d. the filing of a proceeding in bankruptcy or arrangement or reorganization
with respect to Tenant or any guarantor of this Lease pursuant to the United
States Bankruptcy Code or any similar law, federal or state, including but not
limited to:

 

  i. Tenant or any guarantor of this Lease shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, or shall file any
petition or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state, or other statute, law or regulation
relating to bankruptcy, insolvency or other relief for debtors, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or any such guarantor, or shall make any general assignment
for the benefit of creditors, or shall admit in writing its inability to pay or
shall fail to pay its debts generally as they become due; or

 

  ii. A court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against Tenant or any such guarantor seeking any
reorganization, dissolution or similar relief under any present or future
federal, state, or other statute, law or regulation relating to bankruptcy,
insolvency or other relief for debtors or Tenant or any such guarantor shall be
the subject of an order for relief entered by such a court, and such order,
judgment or decree shall remain unvacated and unstayed for an aggregate of
sixty (60) days (whether or not consecutive) from the first date of entry
thereof, or any trustee, receiver, custodian or liquidator of Tenant or any such
guarantor shall be appointed without the consent or acquiescence of Tenant or
any such guarantor and such appointment shall remain unvacated and unstayed for
an aggregate of sixty (60) days (whether or not consecutive);

 

  e. repetition or continuation of any failure to timely pay any Minimum Annual
Rent, or other sums due hereunder, where such failure shall continue or be
repeated for two (2) consecutive months, or for a total of four (4) months in
any period of twelve (12) consecutive months; and

 

  f. repetition of any failure to observe or perform any of the other covenants,
terms or conditions hereof more than six (6) times, in the aggregate, in any
period of twelve (12) consecutive months.

24. Remedies in Default. If an Event of Default occurs, Landlord may:

 

  a. Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord.

 

  b.

Terminate Tenant’s right to possession of the Premises without terminating this
Lease, in which event this Lease will continue in effect and Landlord shall have
the right to collect Rent when due. Landlord may relet the Premises for the
benefit of Tenant, and Tenant shall be liable immediately to Landlord for all
costs Landlord incurs in reletting the Premises, including without limitation,
reasonable

 

- 15 -



--------------------------------------------------------------------------------

  attorneys fees, brokers’ commissions, expenses of remodeling the Premises and
like costs. Reletting can be for a period shorter or longer than the remaining
Lease term. Tenant shall pay to Landlord the Rent under this Lease on the dates
the same is due, less any Rent the Landlord receives from any reletting. Tenant
shall have no right to any rent received by Landlord from such reletting in
excess of the Rent hereunder. No act by Landlord with respect to the Premises
shall terminate this Lease, including but not limited to acceptance of the keys,
institution of an action for detainer or other dispossessory proceedings; it
being understood that this Lease may only be terminated by express written
notice from Landlord to Tenant, and any reletting of the Premises shall be
presumed to be for and on behalf of Tenant, and not Landlord, unless Landlord
expressly provides otherwise in writing to Tenant.

 

  c. In addition to Landlord’s rights of self-help set forth elsewhere in this
Lease, if Tenant at any time fails to perform any of its obligations under this
Lease in a manner reasonably satisfactory to Landlord, Landlord shall have the
right, but not the obligation, to perform such obligations on behalf of and for
the account of Tenant and to take all such action to perform such obligations.
In such event, Landlord’s costs and expenses incurred therein shall be paid for
by Tenant forthwith as additional rent, upon demand therefor, with interest
thereon from the date Landlord performs such work at the lesser of eighteen
percent (18%) per annum or highest lawful rate (the “Interest Rate”).

 

  d. In any action to enforce its rights hereunder or in any litigation
concerning this Lease, Landlord shall be entitled to collect court costs,
reasonable attorney’s fees and all costs of collection, including but not
limited to costs of depositions and expert witnesses.

 

  e. Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the Premises by reason of the violation by Tenant of any of the terms, covenants
or obligations of this Lease, or otherwise.

 

  f. A termination of this Lease by Landlord or the recovery of possession of
the Premises by Landlord or any voluntary or other surrender of this Lease by
Tenant or a mutual cancellation thereof, shall not work a merger and shall at
the option of Landlord, terminate all or any existing franchises or concessions,
licenses, permits, subleases, subtenancies or the like between Tenant and any
third party with respect to the Premises, or may, at the option of Landlord,
operate as an assignment to Landlord of Tenant’s interest in same.

 

  g. The rights given to Landlord in this Section are cumulative and shall be in
addition and supplemental to all other rights or remedies that Landlord may have
under this Lease, under laws then in force or in equity.

 

- 16 -



--------------------------------------------------------------------------------

  h. All demands for rent and all other demands, notices and entries, whether
provided for under common law or otherwise, that are not expressly required by
the terms hereof, are hereby waived by Tenant.

 

  i. In order to secure payment of all Rent becoming due hereunder from Tenant,
and to secure payment of any damages or loss that Landlord may suffer by reason
of the breach of Tenant of any covenant, or condition contained herein, Tenant
hereby grants Landlord a security interest upon all goods, wares, equipment,
fixtures (including trade fixtures), furniture, improvements, and other personal
property of Tenant presently or hereafter situated in the Premises (the
“Collateral”), and all proceeds from the sale or lease thereof, and such
property shall not be removed from the Premises without the consent of Landlord,
except in the ordinary course of business, until Tenant has paid all arrearages
in Rent hereunder and complied with all the agreements and conditions hereof.
This Lease is intended as and constitutes a security agreement within the
meaning of the Uniform Commercial Code of the state in which the Premises are
located (the “UCC”). If an Event of Default occurs, Landlord may, in addition to
all other remedies provided herein or by law, enter upon the Premises and take
possession of any and all of the Collateral and sell the Collateral pursuant to
the UCC. Commercially reasonable notice shall be deemed to be at least ten (10)
days’ notice prior to any foreclosure sale of the Collateral. The Collateral
shall be sold on the Premises or at such other location as may be selected by
Landlord in Landlord’s sole discretion. Landlord or its assigns may purchase at
a public sale, and unless prohibited by law, at a private sale. The proceeds
from any disposition pursuant to this subsection, less all expenses connected
with the taking of possession and foreclosure, including reasonable attorney’s
fees and legal expenses, shall be applied as a credit against Tenant’s
indebtedness to Landlord. Any surplus shall be paid to Tenant or as otherwise
required by law. Landlord shall have the right to file a financing statement in
form sufficient to perfect the security interest granted herein. Any statutory
lien for rent is not hereby waived, the express contractual lien herein granted
being in addition and supplementary hereto.

25. Damages upon Termination.

 

  a. If Landlord elects to terminate this Lease under the provisions of the
preceding Section, Landlord may recover from Tenant damages computed in
accordance with the following formula in addition to Landlord’s other remedies:

 

  i. the worth at the time of judgment of any unpaid Rent which has been earned
at the time of such termination; plus

 

  ii. the worth at the time of judgment of the amount by which the unpaid Rent
which would have been earned after termination until the time of judgment
exceeds the amount of such rental loss Tenant proves could have been reasonably
avoided; plus

 

- 17 -



--------------------------------------------------------------------------------

  iii. the worth at the time of judgment of the amount by which the unpaid Rent
for the balance of the Term after the time of judgment exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

  iv. any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would likely to result therefrom
including but not limited to, the cost of recovering possession of the Premises,
expenses of reletting, including necessary renovation and alteration of the
Premises, reasonable attorneys’ fees, and the unamortized portion of (A) real
estate commissions paid by Landlord in connection with this Lease, (B) all costs
incurred by Landlord to improve the Premises, and (C) any additional amount
furnished in the nature of an allowance (all of such amortization to be based on
the assumption that such costs and expenses are amortized on a straight line
basis over the initial lease term); plus

 

  v. at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable state law. Damages
shall be due and payable from the date of termination.

 

  b. As used in subsections (a)(i) and (ii), the phrase “worth at the time of
judgment” shall be computed by adding interest on all such sums from the date
when originally due at the Interest Rate. As used in subsection (a)(iii), the
phrase “worth at the time of judgment” is computed by discounting the sum in
question at the Federal Reserve rate promulgated by the Federal Reserve office
for the district in which the Project is located. For the purposes of this
Section, “Rent” for each year of the unexpired Term shall be the Minimum Annual
Rent payable under this Lease, together with any other continuously accruing
expenses payable hereunder.

26. Security Deposit. [INTENTIONALLY OMITTED].

27. Estoppel Certificate. Tenant shall at any time and from time to time within
ten (10) days of written notice from Landlord execute, acknowledge and deliver
to Landlord or its designees a statement in writing (a) certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease as so modified is in
full force and effect) and the date to which the rental and other charges are
paid in advance, if any; (b) acknowledging that there are not, to the Tenant’s
knowledge, any uncured defaults on the part of the Landlord hereunder, or
specifying such defaults if any are claimed; (c) certifying the amount of rent
then due and whether Tenant has made any payments

 

- 18 -



--------------------------------------------------------------------------------

of rent more than thirty (30) days in advance; (d) certifying that Landlord has
satisfied all of its obligations and paid all allowances due with respect to the
construction of the Project and Tenant’s leasehold improvements; (e) confirming
the amount of Tenant’s Security Deposit, if any, and (f) certifying or
acknowledging such other matters as Landlord or its designees may reasonably
require. Any such statement may be relied upon by a prospective purchaser or
encumbrancer of all or any portion of the Project. If Tenant fails to deliver
such certificate as required herein, Tenant shall be deemed to have conclusively
agreed to and be bound by all matters set forth in the certificate as submitted
by Landlord. In addition to all other remedies to which Landlord may be entitled
on account of Tenant’s failure to deliver the certificate as required herein,
Landlord shall be entitled to collect and amount equal to $25.00 per day for
each day after the initial ten (10) day period that Tenant’s failure to deliver
the certificate continues.

28. Authority of Parties. If Tenant is a trust, corporation, partnership or
limited liability company, each individual executing this Lease on behalf of
said entity represents and warrants that said entity is in good standing under
the laws of the state of its formation and is qualified to do business in the
state in which the Project is located, and that such individual is authorized to
execute and deliver this Lease on behalf of said entity, in accordance with the
terms of the trust, a duly adopted resolution of the board of directors, the
by-laws, or the partnership or operating agreement, as appropriate, and that
this Lease is binding upon said entity in accordance with its terms. Tenant
agrees to supply, upon request of Landlord, such evidence of authority as
Landlord may reasonably request.

29. Landlord’s Liability. In no event shall Landlord be in default hereunder
unless it has failed to cure such default within thirty (30) days after written
notice (or if more than thirty (30) days shall be required because of the nature
of the default, if Landlord shall fail to proceed diligently to cure such
default after written notice). It is expressly understood and agreed that any
money judgment resulting from any default or other claim arising under this
Lease shall be satisfied only out of Landlord’s interest in the Project, and no
other real, personal or mixed property of Landlord (the term “Landlord” for
purposes of this Section only shall mean any and all partners, both general
and/or limited, officers, directors, shareholders, members and beneficiaries, if
any, who comprise Landlord), wherever situated, shall be subject to levy on any
judgment obtained against Landlord. Tenant hereby waives, to the extent waivable
under law, any right to satisfy a money judgment against Landlord except from
Landlord’s interest in the Project. If such interest is not sufficient for the
payment of such judgment, Tenant will not institute any further action, suit,
claim or demand, in law or in equity, against Landlord for or on the account of
such deficiency. Notwithstanding anything herein contained to the contrary,
Tenant hereby waives, to the extent waivable under law, any right to specific
performance in the event of Landlord’s default referred to herein, and Tenant
expressly agrees that except as provided in the immediately following sentence,
Tenant’s remedy shall be limited to the monetary damages referred to in this
Section. Notwithstanding the foregoing, in the event of failure by Landlord to
give any consent, as provided in this Lease, Tenant’s sole remedy shall be an
action for specific performance at law, but in no event shall Landlord be
responsible in monetary damages for failure to give such consent.

 

- 19 -



--------------------------------------------------------------------------------

30. Hazardous Materials. Tenant shall not cause or permit the use, generation,
storage or disposal in or about the Premises of any substances, materials or
wastes subject to regulation under any federal, state or local law from time to
time in effect concerning hazardous, toxic or radioactive materials (hereinafter
“Hazardous Materials”) unless Tenant shall have received Landlord’s prior
written consent, which consent Landlord may withhold or at any time revoke at
its sole discretion. If Tenant uses, generates, stores or disposes of any
Hazardous Materials in or about the Premises, Tenant shall obtain all necessary
permits and comply with all statutes, regulations and rules applicable to such
activity. Furthermore, Landlord shall have the right to require that Tenant
deliver periodic environmental audits of the Premises evidencing that no
violations have occurred. Tenant shall indemnify and hold Landlord harmless from
and against all liability, cost, claim, penalty, expense and fees (including
court costs and attorney’s fees) arising from Tenant’s use, generation, storage,
or disposal of Hazardous Materials in or about the Premises. This Section shall
survive the expiration or earlier termination of this Lease.

31. Exterior Signs. Tenant shall place no signs, awnings, canopies, advertising
manner or other thing of any kind on any exterior door, wall or window, or upon
the roof of the Premises except with the prior written consent of Landlord,
which shall not be unreasonably withheld Any and all signs placed on the
Premises by Tenant shall be maintained in compliance with all governmental
ordinances, rules and regulations governing such signs, and Tenant shall be
responsible to Landlord for any damage caused by the installation, use, removal
or maintenance of the same or violation of any ordinance, rule or regulation
with regard thereto, including complete restoration of the brick storefront, if
any. All such signs, awnings, canopies, advertising matter or other thing of any
kind shall be removed by Tenant prior to the expiration or termination of this
Lease, and upon such removal Tenant shall simultaneously repair all damage
incidental to such removal. All pylon and monument signs serving the Premises
shall be deemed to be part of the land, shall not be removed by Tenant and shall
be surrendered to Landlord as part of the Premises at the expiration of this
Lease. Landlord may, in its discretion, install a monument or pylon sign for the
Project. Although Tenant shall not be entitled to a panel or other
identification on such sign, Landlord agrees that no Tenant occupying less space
than Tenant may have such panel or identification unless Tenant has the right to
install a comparable panel or identification.

32. General Provisions.

 

  a. Holding Over. If Tenant holds over after the expiration of this Lease,
Tenant shall be holding merely as a tenant-at-will, and Landlord shall have no
obligation to notify Tenant of any termination of Tenant’s possession. If Tenant
so holds over, Tenant shall pay to Landlord upon demand rent for each day of
Tenant’s possession of the Premises after termination of this Lease in an amount
equal to the monthly Rent applicable upon termination divided by thirty (30) and
multiplied by two hundred percent (200%). Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including any claim made by any
successor tenant founded upon Tenant’s failure to surrender the Premises on a
timely basis.

 

- 20 -



--------------------------------------------------------------------------------

  b. Attachments. Addendums, exhibits, clauses and riders, if any, signed by the
Landlord and the Tenant and endorsed on or affixed to this Lease are a part
hereof.

 

  c. Waiver. The waiver by Landlord of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
on any subsequent breach of the same or any other term, covenant or condition
herein contained. No receipt of money by the Landlord from or on behalf of the
Tenant after a default, nor the application by Landlord of any security for the
obligations of Tenant after default shall (i) reinstate, continue, or extend the
term of this Lease, if the same has been terminated; (ii) affect any notice
given to the Tenant; (iii) operate as a waiver of the right of the Landlord to
enforce the payment of Rent then due or falling due thereafter; or (iv) operate
as a waiver of the right of the Landlord to recover possession of the Premises
by proper suit, action, proceeding, or a waiver of any other remedy to which
Landlord may be entitled on account of such default. The acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any breach by Tenant
of any term, covenant or condition of this Lease.

 

  d. Notice. All rents and other sums payable by Tenant to Landlord shall be
paid to Landlord at the address set forth on the Lease Summary, or such other
place as Landlord may specify in writing to Tenant. All notices, consents,
approvals and demands that may or are required or permitted to be given by
either party to the other hereunder shall be in writing. All notices, consents,
approvals and other communications that may be or are required to be given under
this Lease shall be properly given only if sent by (i) hand delivery to the
intended address; (ii) first class, United States Mail, postage prepaid,
certified, with return receipt requested, (iii) facsimile or electronic transfer
during normal business hours followed by a confirmatory letter sent in another
manner permitted hereunder; or (iv) a nationally recognized overnight delivery
service (such as Federal Express, UPS Next Day Air, Purolator Courier or
Airborne Express), with all delivery charges paid by the sender and sent to the
address set forth on the Lease Summary, or at such other address as either party
each may request in writing. Such notices shall be deemed received (A) if
delivered by hand or overnight delivery service, on the date of delivery; (B) if
sent by United States mail, on the date of deposit; and (C) if sent by
electronic transfer, on the date of transmission. The refusal to accept delivery
shall constitute acceptance.

 

  e. Joint Obligation. If there be more than one Tenant or guarantor, the
obligations of Tenant hereunder shall be joint and several among them.

 

  f. Marginal Headings. The marginal headings and Section titles to the Sections
in this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.

 

- 21 -



--------------------------------------------------------------------------------

  g. Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

 

  h. Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 

  i. Recordation. This Lease shall not be recorded. Upon written request by
Landlord or Tenant, the other party shall execute a memorandum of this Lease,
which the requesting party may record at its own expense.

 

  j. Quiet Possession. Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions of
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof, subject to all the
provisions of this Lease and the provisions of any mortgage, deed of trust,
ground lease or other encumbrance affecting the Project or any portion thereof.

 

  k. Late Charges. In the event that Tenant shall fail to pay the Landlord in
full within five (5) days of the date when due any payment owing to Landlord
pursuant to the terms of this Lease, said late payment shall bear interest, at
the option of the Landlord, from the date when due at the Interest Rate, until
the same shall have been fully paid. Following two consecutive late payments of
rent or other sums due hereunder on a monthly basis, Landlord shall have the
option to require that beginning with the next payment due, rent shall no longer
be paid in monthly installments but shall be payable three (3) months in
advance.

The foregoing shall be in addition to, but not in limitation of, any other
remedies available to Landlord on account of a default by Tenant.

 

  l. Prior Agreements. The submission of this Lease for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Lease shall become effective and binding only
upon execution and delivery hereof by Tenant and by Landlord (or, when duly
authorized, by Landlord’s agent or employee). No act or omission of any agent of
Landlord or of Landlord’s broker shall alter, change or modify any of the
provisions hereof. This Lease constitutes the entire agreement between the
parties and all prior negotiations shall be deemed incorporated herein. Landlord
has made no promises, representations, warranties or covenants, except as
expressly provided herein. This Lease may only be modified by an instrument in
writing signed by both parties.

 

- 22 -



--------------------------------------------------------------------------------

  m. Force Majeure. Whenever a day is appointed herein on which, or a period of
time is appointed within which, either party hereto is required to do or
complete any act, matter or thing, the time for the doing or completion thereof
shall be extended by a period of time equal to the number of days on or during
which such party is prevented from, or is interfered with, the doing or
completion of such act, matter or thing because of strikes, lock-outs,
embargoes, unavailability of labor or materials, wars, insurrections,
rebellions, civil disorder, declaration of national emergencies, acts of God, or
other causes beyond such party’s reasonable control (financial reasons
excepted); provided however, nothing contained in this Section shall excuse
Tenant from (i) the prompt payment of any Rent except as may be expressly
provided elsewhere in this Lease, or (ii) Tenant’s obligation to open for
business not later than the Commencement Date.

 

  n. Sale by Landlord. In the event of any sale of the Project or any part
thereof, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
on or after the consummation of such sale, and the purchaser at such sale or any
subsequent sale shall be deemed, without any further agreement between the
parties or their successors in interest or between the parties and any such
purchaser, to have assumed and agreed to carry out any and all of the covenants
and obligations of the Landlord under this Lease from and after the date of such
Sale.

 

  o. Subordination, Attornment.

 

  i.

This Lease is subject and subordinate to all ground or master leases, mortgages,
deeds of trust and other financing liens or security interests, which now affect
the Premises or the Project, and to all renewals, modifications, consolidations,
replacements, and extensions thereof. If the lessor under any such lease or the
holder or holders of any such mortgage or deed of trust shall advise Landlord
that they desire or require this Lease to be prior and superior thereto, upon
written notice to Tenant, this Lease shall automatically be superior thereto,
and Tenant agrees promptly to execute, acknowledge and deliver any and all
documents or instruments which Landlord or such lessor, holder, or holders
reasonably may require for purposes of confirming such priority. Notwithstanding
the foregoing, and without requiring any reversal of priorities with this Lease
as aforesaid, at the option of the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust to which this Lease is subject and
subordinate as aforesaid, Tenant shall be deemed to attorn, and hereby agrees to
attorn to any party so purchasing or otherwise acquiring the Project or the
Premises at any foreclosure sale (or by deed in lieu of foreclosure) or pursuant
to the exercise of any other rights, powers or remedies under such mortgages,
deeds of trust, ground or master leases, as if such party had been named as
Landlord herein; it being intended hereby that even if this Lease would
otherwise be terminated, cut off or defeated by reason of any act or actions by
the lessor under any such senior lease or the holder or holders of any such
senior mortgage or deed of trust, by

 

- 23 -



--------------------------------------------------------------------------------

virtue of Tenant’s agreement herein to attorn the party so purchasing or
otherwise succeeding Landlord as the owner of the Project or the Premises shall
be presumed to have accepted the Premises subject to this Lease remaining in
full force and effect absent written notice to Tenant to the contrary from such
party within ninety (90) days after such change in ownership.

 

  ii. Landlord shall have the right to cause this Lease to be and become and
remain subject and subordinate to any and all ground or master leases,
mortgages, or deeds of trust which may hereafter be executed covering the
Premises or the Project and any renewals, modifications, consolidations,
replacements or extensions thereof, for the full amount of all advances made or
to be made thereunder and without regard to the time or character of such
advances, together with interest thereon and subject to all the terms and
provisions thereof. Tenant agrees, upon written request therefor, to execute,
acknowledge, and deliver any and all documents or instruments (including
so-called subordination and nondisturbance agreements customarily required by
such ground or master lessors or by such lenders) that are requested by
Landlord, or that are necessary or proper to assure the subordination of this
Lease to any such mortgages, deeds of trust, or leasehold estates.

 

  iii. Tenant’s failure to deliver any document or instrument required under
this Section within ten (10) days after written request shall, at the option of
Landlord, constitute a material breach or default under this Lease without
further notice or opportunity to cure. In addition to any other remedies
available to Landlord on account of such failure, Landlord is hereby appointed
and authorized as agent and attorney-in fact of Tenant, should it choose to do
so, to execute all instruments required of Tenant under this Section in the
event Tenant fails to execute and deliver said instruments in the form
determined necessary by Landlord or its lessor or mortgagee within ten (10) days
after notice from Landlord demanding the execution thereof. This power shall be
deemed coupled with an interest and is irrevocable.

 

  p. Modification for Lender. If in connection with obtaining financing for the
Project, the Landlord’s lender shall request reasonable modifications in this
Lease as a condition to such financing, Tenant will not unreasonably withhold,
delay, or defer its consent thereto, provided that such modifications do not
increase the monetary obligations of Tenant hereunder or materially impair the
leasehold interest hereby created.

 

  q.

Mortgagee Protection. Tenant agrees to give any ground lessors or mortgage
and/or deed of trust holders, as to all or a portion of the Project, by
registered mail, a copy of any notice of default served upon Landlord, provided
that prior to

 

- 24 -



--------------------------------------------------------------------------------

such notice Tenant has been notified in writing (by way of notice or assignment
of rents and leases, or otherwise) of the addresses and identity of such
parties. Tenant agrees not to exercise any remedies available by virtue of a
Landlord’s failure to cure a default within thirty (30) days after receipt of
notice of default (or such additional time as may be reasonably necessary to
cure such default) unless Tenant has also given such parties a reasonable
opportunity to cure such default (including but not limited to foreclosure
proceedings if necessary to effect such cure).

 

  r. Name. Tenant shall not use the name of the Project for any purpose other
than as an address of the business to be conducted by the Tenant in the
Premises.

 

  s. Severability. Any provisions of this Lease which shall prove to be invalid,
void or illegal shall in no way effect, impair or invalidate any other
provisions hereof and such other provisions shall remain in full force and
effect.

 

  t. Not Partners. Nothing in this Lease shall be deemed to create a
relationship between Landlord and Tenant as partners or joint venturers for any
purpose. Landlord shall not be liable to any creditor of Tenant or any claimant
against the assets of Tenant for any debt, lien or other obligation of Tenant.

 

  u. Choice of Law. This Lease shall be governed by the law of the state in
which the Premises are located.

 

  v. Execution in Counterparts. This Lease may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

  w. Financial Statements. Landlord shall have the right to obtain financial
statements for Tenant and any Guarantor of this Lease upon request. Such
statements shall be prepared in accordance with generally accepted accounting
principals, and Landlord may require that the same be audited.

 

  x. Brokers. Each of Landlord and Tenant represents and warrants to the other
that, in connection with the execution of this Lease, no party has any right to
receive a brokerage commission or finder’s fee arising out of the agreement or
conduct of the party making such representation or warranty, and each agrees to
indemnify the other against and hold it harmless from all liability arising from
any claim by a broker or any other party to a commission arising out of the
agreement or conduct of the indemnifying party, without limitation, reasonable
attorney’s fees.

 

  y.

Surrender of Premises. Upon the expiration or earlier termination of this Lease,
Tenant shall quit and surrender possession of the Premises to Landlord in the
same condition as upon delivery of possession to Tenant hereunder, reasonable
wear and tear and damage by acts of God, the elements and unavoidable casualty

 

- 25 -



--------------------------------------------------------------------------------

excepted. Before surrendering possession of the Premises, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all signs,
furnishings, equipment, trade fixtures, merchandise, and other personal property
installed or placed therein, and all debris and rubbish, and Tenant shall repair
all damage to said Premises resulting from such removal. If Tenant fails to
remove any of its signs, furnishings, equipment, etc., by the expiration or
termination of this Lease, then Landlord may, at its sole option (i) treat
Tenant as a holdover, in which event the provisions of this Lease regarding
holding over shall apply; (ii) deem any or all of such items abandoned and the
sole property of Landlord; or (iii) remove any and all such items and dispose of
same in any manner. In addition, upon request by Landlord, Tenant shall remove
Tenant’s alterations, additions or improvements to the Premises, at Tenant’s
expense, and Tenant shall repair any damage to the Premises caused by such
removal.

 

  z. Attorney’s Fees. To the extent not addressed elsewhere within this Lease,
in the event either party initiates any action to enforce its rights under this
Lease or the terms hereof, the prevailing party shall be entitled to collect
from the other party all court costs, reasonable attorneys’ fees and litigation
expenses, including, but not limited to, costs of depositions and expert
witnesses, that the prevailing party actually incurs in connection with such
action.

 

- 26 -



--------------------------------------------------------------------------------

The parties hereto have executed this Lease on the dates specified immediately
beside their respective signatures.

 

    LANDLORD:     SS MCEWEN, LLC Date:   7/25/2017     By:     /s/ Glenn R.
Wilson         Glenn R. Wilson, Manager

 

      TENANT:     FRANKLIN FINANCIAL NETWORK INC. Date:   7/25/2017     By:  
/s/ Sarah Meyerrose       Title:   EVP/CFO

 

- 27 -



--------------------------------------------------------------------------------

Addendum #1

Renewal Option With Fixed

Step Minimum Annual Rent Increase

1. Tenant is hereby granted the option to renew this Lease for two
(2) additional consecutive term(s) of five (5) year(s) each (provided Tenant is
not then in default of any of the provisions and conditions of this Lease), by
giving Landlord written notice of its intention to exercise such option at least
six (6) months prior to the expiration of the then current term of this Lease.
Said renewal(s) shall be upon the same terms and provisions set forth in this
Lease except that:

 

  a. Commencing with the first day of the first (1st) option period, the Minimum
Annual Rent shall be payable in monthly installments in the following amounts:

 

Months

   Minimum Annual
Rent      Minimum Monthly
Installment  

121-132

   $ 184,311.96      $ 15,359.33  

133-144

   $ 187,998.20      $ 15,666.52  

145-156

   $ 191,758.16      $ 15,979.85  

157-168

   $ 195,593.32      $ 16,299.44  

169-180

   $ 199,505.19      $ 16,625.43  

 

  b. Commencing with the first day of the second (2nd) option period, the
Minimum Annual Rent shall be payable in monthly installments in the following
amounts:

 

Months

   Minimum Annual
Rent      Minimum Monthly
Installment  

181-192

   $ 203,459.29      $ 16,957.94  

193-204

   $ 207,565.20      $ 17,297.10  

205-216

   $ 211,716.50      $ 17,643.04  

217-228

   $ 215,950.83      $ 17,995.90  

229-240

   $ 220,269.85      $ 18,355.82  



--------------------------------------------------------------------------------

2. Notwithstanding the foregoing, this option shall be null and void and of no
further force or effect if any of the following have occurred:

 

  a. Tenant has assigned this Lease or sublet the Premises in violation of this
Lease.

 

  b. An Event of Default has occurred, either at the time Tenant exercises the
option or at the time the renewal term is scheduled to commence.

 

  c. Landlord determines, in Landlord’s sole discretion, that the
creditworthiness of Tenant is less than the creditworthiness of Tenant at the
time of execution of this Lease. Upon request of Landlord Tenant shall submit
evidence of its financial condition, including but not limited to a current,
complete, accurate and detailed audited financial statement, bank references, a
Dun & Bradstreet report and a balance sheet certified as true and correct by the
chief financial officer of Tenant.

 

  d. Tenant has vacated the Premises or ceased doing business from the Premises.

3. As a further condition of Tenant’s exercising such renewal option,
accompanying tenant’s notice of exercise Tenant shall deliver an original,
signed and notarized reaffirmation from each Guarantor, if applicable, in form
and content acceptable to Landlord.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

SHOPPING CENTER AND PREMISES LOCATION

 

LOGO [g423120001.jpg]

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

LOCATION OF EMPLOYEE PARKING

 

LOGO [g423120002.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

SPECIFICATIONS FOR LANDLORD’S WORK

All Landlord construction shall be in accordance with the requirements of
all-applicable codes, ordinances, rules and regulations of all authorities
having jurisdiction over their respective portions of the work and Landlord’s
insurance carriers.

 

  I. Landlord agrees to construct and install the following improvements to the
Tenant’s Premises, as shown in Landlord’s plans (“Landlord’s Work”):

 

  A. Building exterior, roof system and demising walls (metal studs only) per
Landlord’s shell building plans.

 

  B. Single ply membrane, insulated metal deck roofing system.

 

  C. 6” metal stud demise walls for Tenant to install a minimum of (1) layer of
5/8” Type “X” gypsum board to the Tenant’s side of each of Tenant’s demising
walls to the roof deck (or more layers if required by code).

 

  D. Premises shall allow Tenant to install a ceiling at a minimum height of
10’-0”.

 

  E. High efficiency HVAC Set and stubbed in to the Premises at 1 ton per 325sf.

 

  F. Concrete floor slab throughout

 

  G. Sanitary Sewer stub-up at rear of space for plumbing fixture tie-in by
Tenant.

 

  H. Electrical conduit shall be stubbed into the rear of the Tenant’s Premises
with pull string for Tenant to pull conductors (wire) from an empty meter trough
located outside the building to complete the permanent power service to the
premises. Power Company shall bring conduit and conductors to the empty meter
trough ONLY.

 

  I. Telephone conduit with pull string stubbed into Tenant’s Premises along the
interior, rear wall of the Tenant’s space.

 

  J. Gas service to be provided by Gas Company at the rear of the building at a
single location. Location to be determined by Gas Company.

 

  K. Minimum 3/4” cold-water stub out with shut off valve shall be provided at
the rear of the Premises.



--------------------------------------------------------------------------------

  L. If required by Code, a sprinkler system with trunk lines through the
premises to meet code requirements for raw shell construction.

 

  M. Aluminum storefront system with glass, per Landlord’s shell building
construction drawings.

 

  N. Aluminum front entry door(s) with glass per Landlord’s shell building
construction drawings.

 

  O. (1) Hollow metal rear loading door per Landlord’s shell building
construction drawings.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT D

TENANT’S WORK

All Tenant construction shall be in accordance with the requirements of
all-applicable codes, ordinances, rules and regulations of all authorities
having jurisdiction over their respective portions of the work and Landlord’s
insurance carriers.

 

  A. Install new or like new trade fixtures.

 

  B. Install additional equipment that Tenant’s line of business typically
requires, inclusive of equipment necessary to operate Tenant’s drive thru
window.

 

  C. Complete any work, labor, and materials required by Tenant to obtain a
final certificate of occupancy and open for business that is not specified as a
part of Landlord’s Work under Exhibit C. Said work shall be performed at the
sole cost and expense of the Tenant, and shall be incorporated within Tenant’s
plans and specifications.

 

  D. Complete all other construction Tenant requires to open for business,
including the Drive Thru Window Improvements.

 

  E. Construct the premises in accordance with all city, state, and federal
codes

 

  F. Hire an Architect to prepare Tenant’s Plans and Specifications, who is
licensed by the appropriate State where the Tenant’s Premises is located.

 

  G. Tenant shall install an inline sub-meter in the incoming cold water service
line at the rear of the premises as a part of Tenant’s Work so that Landlord may
accurately bill Tenant for its share of water and sewer usage on a monthly or
quarterly basis. Sub-meter shall be installed in an area that easily accessible
and readable from the floor of the Tenant’s Premises. No sub-meters shall be
installed above a hard ceiling.

 

  H. Contract directly with Landlord’s roofing contractor to perform all
penetrations to the roof membrane including, but not limited to any additional
HVAC equipment, units and curbs, plumbing vents, cable penetrations, etc.
Landlord roofing contractor shall be hired by Tenant to preserve Landlord
warranty on roof system.

 

  I. Complete permanent power service to the Premises, which shall include, but
not be limited to any required disconnect switch, meter socket/CT cabinet and
electrical panel(s) and associated wiring.



--------------------------------------------------------------------------------

  J. Coordinate gas meter installation with the gas company and install any
additional gas piping required to route gas service from existing location to
the Tenant’s Premises.

 

  K. Install any and all additional framing and drywall required for Tenant
improvements. Based on the Tenant’s zoning use classification, Tenant may be
required to install (2) layers of gypsum board on demising walls to the roof
deck in order to meet fire separation requirements at Tenant’s sole cost.

 

  L. Turn down and space fire sprinkler heads in ceiling as required by the
municipal authority having jurisdiction.

 

  M. Contract directly with Landlord’s fire alarm contractor (see below) to
install all fire alarm devices and wire them into the house fire alarm panel.
Landlord’s shell building fire alarm contractor shall be hired by Tenant to
maintain the warranty on the house fire alarm panel.

 

  N. Contract directly with Landlord’s HVAC contractor or a contractor approved
by Landlord to perform all additional HVAC work including, but not limited to,
setting units, ductwork; curbs, roof penetrations, etc. Landlord’s HVAC
contractor shall be hired by Tenant to maintain consistency in equipment and
services.

 

- 2 -